United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Humacao, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1424
Issued: March 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2016 appellant, through counsel, filed a timely appeal from a May 26, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 25, 2014 appellant, then a 45-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he sustained stress-related conditions in
the form of arterial hypertension and adjustment disorder with anxiety and depression. He
indicated that he first became aware of his claimed condition on November 8, 2013 and first
realized on September 10, 2014 that it was caused or aggravated by his employment. Appellant
stopped work on September 10, 2014.
In a letter dated October 29, 2014, OWCP requested that appellant submit additional
factual and medical evidence in support of his emotional condition claim.
Appellant submitted an undated statement, received by OWCP on November 28, 2014, in
which he discussed various incidents and conditions at work which he felt caused his stressrelated emotional conditions. He asserted that the postmaster for his workplace improperly gave
him a predetermination interview (PDI) letter and letter of warning for performance on
September 19, 2009 regarding his rest breaks that day. Appellant felt that this constituted
harassment and he filed an Equal Employment Opportunity (EEO) complaint. He asserted that
the outcome of the EEO mediation was that his delivery route would be modified with more
centralized deliveries. Appellant alleged that the postmaster created a hostile work environment
and that, on October 7, 2010, he had an argument about his work with the postmaster which
appellant claimed was unprofessional. He asserted that the postmaster had incorrectly given him
a letter of warning for improper conduct. Appellant claimed that he filed a grievance and it was
determined that the letter of warning would be rescinded due to it being punitive and not
corrective.
In his undated statement, appellant alleged that another postmaster at work (hereinafter
referred to as second postmaster) harassed him by questioning his work based on a measuring
tool called Delivery Operation Information System, which is a management tool for estimating a
carrier’s daily workload. He asserted that projections based on the system were improperly used
as the sole basis for determining the leaving and/or returning time on a daily basis. Appellant
claimed that in February 2013 the second postmaster ordered him not to separate the mail
anymore for a particular address. He felt that this created a “hostile environment” since
customers started to harass him by questioning why their mail was being delivered to private
mailboxes instead of their own businesses. Appellant asserted that on November 17, 2010 he
was given another improper PDI letter due to a November 13, 2010 incident when another
coworker “cuss me out on the work floor.” He noted that on October 15, 2011 he filed
grievances for disparate treatment since management otherwise allowed violence on the work
floor. Appellant asserted that on October 30, 2013 the second postmaster accused appellant of
assaulting a coworker and threatened to send him home if he did not comply. The second
postmaster gave him a PDI letter without considering appellant’s statement and refused to let
him have union representation.
In his undated statement, appellant asserted that in January 2014, the postmaster allowed
other carriers to disturb the peace by making noise and jokes in which she participated. He
claimed that, on the other hand, his supervisor would tell him to keep to himself and avoid any
contact with coworkers. Appellant indicated that the postmaster made him work in a manner that

2

did not take into consideration his health condition. He claimed that she gave him the largest
part of a particular job and gave a coworker the smallest part. Appellant asserted that on one
occasion the postmaster wrongly accused him of delaying the mail. He indicated that he
requested a special inspection of his mail route to stop being harassed by the postmaster
complaining that his delivery route was “under time.” Appellant asserted that the postmaster
violated his rights by changing his route before the inspection occurred. He asserted that the
postmaster shouted and yelled at him including on September 10, 2014. Appellant claimed that
the postmaster embarrassed him in front of his coworkers, including an occasion on October 22,
2014 when the postmaster publicly posted an incorrect statement that he was the only one who
missed scans for his route. Appellant asserted that the postmaster puts appellant’s “integrity in
jeopardy.” Appellant claimed that on October 29, 2014 the postmaster improperly told a
customer that her packages were not delivered because of him.
Appellant submitted numerous documents in support of his claim, including disciplinary
letters he received, documents from EEO complaints, and witness statements of coworkers and
customers. In a May 29, 2014 statement, a customer complained about his mail being delivered
to private mail boxes. In a November 5, 2014 statement, a customer indicated that the
postmaster told her that a package did not get to her house because appellant placed an
incomplete address on it. The record contains EEO documents from February 2010 regarding
the EEO mediation referenced by appellant with respect to his rest breaks. However, the
documents reflect that the employing establishment did not admit to any wrongdoing in this
mediation resolution.
Appellant submitted medical evidence in support of his claim, including reports of
Dr. Fernando Cabrera, Jr., an attending Board-certified psychiatrist.
In a February 25, 2015 statement, the second postmaster denied the allegations made by
appellant in his statement received by OWCP on November 28, 2014. She denied that appellant
was subjected to harassment or discrimination or that there was any error or abuse with respect to
administrative matters. The second postmaster indicated that, with respect to the October 30,
2013 incident, appellant was the physical aggressor in the conflict with a coworker.3
In a decision dated March 27, 2015, OWCP denied appellant’s emotional condition claim
because he had failed to establish any compensable employment factors. It found that appellant
had not established the factual basis for his claims of harassment and discrimination and had not
established error or abuse with respect to administrative matters.
In a letter dated December 21, 2015, appellant, through counsel, requested
reconsideration of OWCP’s March 27, 2015 decision. Counsel argued that OWCP had actually
found several accepted work factors in its March 27, 2015 decision, including those related to
harassment on September 19, 2009 and October 7, 2010 and the questioning of his work based
on results of the use of the Delivery Operation Information System by his supervisor.

3

The second postmaster submitted a November 14, 2010 statement in which another coworker indicated that
appellant aggressively insulted him at work on November 13, 2010.

3

Appellant submitted additional medical reports in support of his claim, including a
May 17, 2015 report of an attending clinical psychologist and a May 20, 2015 report of an
attending Board-certified psychiatrist.
By decision dated May 26, 2016, OWCP denied modification of its March 27, 2015
decision denying appellant’s emotional condition. It continued to find that appellant had failed
to establish any compensable employment factor, whether in the form of harassment,
discrimination, or error or abuse in administrative matters.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.6 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.7
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.8
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his or her regular duties, these could constitute employment factors.9
However, for harassment or discrimination to give rise to a compensable disability under FECA,

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

David W. Shirey, 42 ECAB 783, 795-96 (1991).

4

there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.10
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.11 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.12
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.13 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter claimed is a compensable factor of employment and the evidence of
record establishes the truth of the matter claimed, OWCP must base its decision on an analysis of
the medical evidence.14
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
and accurate factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.15
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
alleged employment incidents and conditions. OWCP denied appellant’s emotional condition
claim because he did not establish any compensable employment factors. The Board must
initially review whether these alleged incidents and conditions of employment are covered
10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

Pamela R. Rice, 38 ECAB 838, 841 (1987).

12

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

13

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

14

Id.

15

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

employment factors under the terms of FECA. The Board notes that appellant’s allegations do
not pertain to his regular or specially assigned duties under Cutler.16 Rather, appellant has
alleged error and abuse in administrative matters and harassment and discrimination on the part
of his supervisors.
Appellant alleged that his employer committed wrongdoing by improperly issuing
unwarranted disciplinary letters, mishandling a special inspection of his mail route, improperly
assigning work tasks, mishandling matters relating to limitations caused by his health,
improperly changing methods of mail delivery to customers, and incorrectly using a management
tool called the Delivery Operation Information System. Such administrative and personnel
matters, although generally related to the employee’s employment, are administrative functions
of the employer rather than the regular or specially assigned work duties of the employee and are
not covered under FECA. However, the Board has held that, where the evidence establishes
error or abuse on the part of the employing establishment in what would otherwise be an
administrative matter, coverage will be afforded.
The Board finds that appellant had not submitted sufficient evidence to establish error or
abuse with respect to these administrative matters. Appellant filed grievances and EEO
complaints with respect to some of these matters, but the results of these actions do not show
management wrongdoing. For example, the record contains mediation papers from the EEO
complaint regarding rest breaks, but the documents indicate that any changes made to mail
delivery practices were without prejudice to either party.17 Thus, appellant has not established a
compensable employment factor under FECA with respect to his claims that management
committed error or abuse with respect to administrative matters.
Appellant claimed that two of his supervisors subjected him to harassment and
discrimination by yelling at him, embarrassing him in front of his coworkers, subjecting him to
discriminatory discipline actions, isolating him from coworkers, and failing to discipline workers
who were aggressive towards him. The employing establishment denied that appellant was
subjected to harassment or discrimination and appellant has not submitted sufficient evidence to
establish that he was harassed or discriminated against by his supervisors.18 Appellant alleged
that supervisors made statements and engaged in actions which he believed constituted
harassment and discrimination, but he provided no corroborating evidence, such as witness
statements, to establish that the statements actually were made or that the actions actually

16

See supra note 4.

17

Appellant asserted that management changed the delivery method to a certain address and that customers began
to question why their mail was being delivered to private mailboxes instead of their own businesses. The record
contains a statement of a customer who complained about this practice, but this evidence would not show that
management’s actions constituted error or abuse.
18

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence). The Board notes that one of appellant’s
supervisors indicated that appellant was the physical aggressor in a conflict with a coworker and therefore her
discipline of him was not discriminatory.

6

occurred.19 While he submitted statements from postal customers, these fail to prove any error
or abuse with respect to administrative matters. Thus, appellant has not established a
compensable employment factor under FECA with respect to the claimed harassment and
discrimination.
On appeal counsel argues that OWCP actually found several accepted work factors in its
March 27, 2015 decision including those related to harassment on September 19, 2009 and
October 7, 2010 and the questioning of his work based on results of the use of the Delivery
Operation Information System by a supervisor. However, a review of OWCP’s March 27, 2015
decision reveals that the incidents and condition referred to by counsel were actually deemed to
relate to administrative matters which, in the absence of error or abuse, would not constitute
employment factors.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met his burden of proof to establish that he sustained
an emotional condition in the performance of duty.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty.

19

See William P. George, 43 ECAB 1159, 1167 (1992). In a November 5, 2014 statement, a customer indicated
that the postmaster told her that a package did not get to her house because appellant placed an incomplete address
on it. However, this statement does not show that the postmaster engaged in harassment, let alone harassment that
directly affected appellant.
20

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2016 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

